Citation Nr: 0613485	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  94-25 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Dennis C. Galarowicz, Attorney


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




REMAND

The veteran served on active duty from November 1961 to 
August 1962 and from June 1963 to June 1965.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously decided by the Board but has been 
twice remanded by the United States Court of Appeal for 
Veterans Claims (the Court).  The Court most recently 
remanded the case for a more complete and sufficient medical 
opinion with respect to the etiology of the veteran's low 
back disability.  The Court found that it was error for the 
Board to rely on an August 2000 VA opinion that stated it 
will be difficult with any medical certainty to state that 
there was a relationship between the service complaints of 
back pain and the present documented degenerative disc 
disease.  The Court noted that "medical certainly" was not 
the correct standard, and that it was only necessary that a 
link be "at least as likely as not" for service connection 
to be warranted.

The Board finds that an additional examination for the 
veteran's back disability is required.  The veteran has been 
diagnosed with degenerative disc disease.  Service medical 
records show complaints of back pain during service and on 
discharge.  The Court has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).

Because there is medical evidence to obtain, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington DC for the following action:

1.  The RO should schedule the veteran 
for an examination to determine the 
nature and etiology of his back 
disability.  All necessary tests should 
be conducted including X-rays if 
indicated.  The examiner is requested to 
review the service medical records, the 
report from Dr. Van Uden dated in March 
1994, the VA examinations dated in April 
1999 and August 2000, the MRI of the back 
taken in October 1998, and the X-rays 
taken in January 1994, October 1995, 
October 1998, and April 1999.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's back disability was either 
initially manifested during service or 
was otherwise related to service.  A 
complete rationale for any opinion 
offered should be included.

2.  Following the above, the RO should 
readjudicate the veteran's claim, 
considering all newly obtained evidence.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






